the decedent had promised to give appellant an additional $25,000 beyond
                   her residual share of the estate. Thereafter, in their June 2012 summary
                   judgment motion, respondents pointed out that there was no evidence to
                   support the existence of such a promise,' and they also contended that
                   appellant's conduct fell squarely within the terms of the trust's no-contest
                   clause. In opposing respondents' summary judgment motion, appellant
                   did not address this argument, much less explain how her conduct fell
                   within the exceptions to either NRS 163.00195 (addressing the
                   enforcement of no-contest clauses in trusts) or NRS 137.005 (addressing
                   the enforcement of no-contest clauses in wills). Thus, at the time that the
                   district court granted summary judgment, appellant had produced no
                   evidence from which to infer the existence of the $25,000 promise, and had
                   provided no legal argument as to why the explicit terms of the no-contest
                   clause should not be enforced in light of the allegation regarding the
                   $25,000 promise contained in appellant's January 2012 objection. 2 Wood,
                   121 Nev. at 729, 121 P.3d at 1029. Nor has appellant provided any
                   argument on appeal demonstrating why, in light of these circumstances,
                   the district court's grant of summary judgment to respondents on this



                         'Notably, in contradiction to appellant's allegation that "prior
                   amended trusts had this [$25,000 promise] clause in it," respondents
                   submitted copies of the two previous versions of the decedent's trust,
                   neither of which contained such a clause.

                         2Appellant   argues on appeal that the district court improperly
                   granted summary judgment without ruling on several of her pending
                   motions. But a review of these motions reveals that they contain no
                   discussion of the alleged $25,000 promise, nor any references to discovery-
                   related matters that could have reasonably been directed toward obtaining
                   evidence in support of the promise's existence.


SUPREME COURT
        OF
     NEVADA
                                                         2
(D) 1947A    cep
                 issue was erroneous. Accordingly, we conclude that the district court
                 properly enforced the trust's no-contest clause against appellant.
                              Further, in light of our conclusion that the district court
                 properly enforced the no-contest clause against appellant, appellant is no
                 longer an "interested person" capable of challenging the remaining
                 determinations in the district court's summary judgment order.       See NRS

                 132.185; NRS 164.005; Linthicum v. Rudi, 122 Nev. 1452, 1455, 148 P.3d
                 746, 748 (2006) (recognizing generally that only an interested person has
                 standing to seek judicial intervention in a trust's administration).
                 Accordingly, we need not consider appellant's arguments regarding the
                 propriety of the distribution to the decedent's widow or the propriety of
                 appointing respondents as co-personal representatives of the decedent's
                 estate.   Personhood Nev. v. Bristol, 126 Nev. , 245 P.3d 572, 574
                 (2010) ("This court's duty is not to render advisory opinions but, rather, to
                 resolve actual controversies . . . ."). We therefore
                              ORDER the judgment of the district court AFFIRMED.




                                                                             ceert4;        J.
                                                                Hardesty




                                                                Douglas


                                                                 Cksza
                                                                Cherry
                                                                                           , J.




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e
                cc: Hon. Gloria Sturman, District Judge
                     Edar Y. Rogler
                     Jeffrey L. Burr, Ltd.
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A